DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electromagnetic radiation source” & “detector” must be shown or the feature(s) canceled from claim(s) 24.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Bright US Pub No. 20050227258.

With respect to claim 22, Bright teaches a method of making a composition including:

templating “templated sites” a composition molecularly “imprinted polymers” (abstract) that selective binds an analyte (claim 1).
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gili Bisker, “A Mathematical Formulation and Solution of the CoPhMoRe Inverse Problem for Helically Wrapping Polymer Corona Phases on Cylindrical Substrates”, American Chemical Society, 2015 , Bin Mu, “Recent Advances in Molecular Recognition Based on Nanoengineered Platforms”, American Chemical Society, 2014, Shangchao Lin, “Understanding Selective Molecular Recognition in Integrated Carbon Nanotube-Polymer Sensors by Simulating Physical Analyte Binding on Carbon Nanotube-Polymer Scaffolds”, 2014, Jingqing Zhang, “Molecular recognition using nanotube-adsorbed polymer phases: nanotube antibodies”, Nat Nanotechnol. 2013 December

Allowable Subject Matter
Claims 1-21 & 24 are allowed.  Claim 23 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the polymer being free from selective binding to an analyte in the absence of being adsorbed on the nanostructure, wherein the polymer is a heteropolymer including a hydrophobic region and a hydrophilic region and the polymer includes a template moiety”, in combination with the rest of the limitations of claim 1.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “providing a composition of claim 1”, in combination with the rest of the limitations of claim 14.

As to claim 23, the prior art of record, taken alone or in combination, fails to disclose or render obvious “contacting a nanostructure, and a polymer, the polymer adsorbed on the nanostructure and the polymer being free from selective
binding to an analyte in the absence of being adsorbed on the nanostructure, wherein the polymer is a heteropolymer including a hydrophobic region and a hydrophilic region and the polymer includes a template moiety”, in combination with the rest of the limitations of claim 23.

As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the composition claim 1”, in combination with the rest of the limitations of claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877